DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramsey Hilton, Reg. No. 78,264, on 4/15/2021.
The application has been amended as follows: 
Claim 1 is amended to recite (in entirety):
“A current interrupt device, comprising: 
a frangible bulb; 
a fixed contact; and 
a breaking contact configured to be held in electrical contact with the fixed contact by the frangible bulb in a first configuration, and to be electrically disconnected from the fixed contact in a second configuration after the frangible bulb breaks;
wherein the frangible bulb is disposed proximate an electrochemical cell such that a temperature of the frangible bulb is substantially similar to an operating temperature of the electrochemical cell; and
wherein the frangible bulb is configured to break when the operating temperature of the electrochemical cell exceeds a threshold temperature.”
Claims 5 and 6 are cancelled.
Claim 12 is amended to recite (in entirety):
“A current interrupt device, comprising: 
a frangible bulb; 
a fixed contact; and 
a breaking contact configured to be held in electrical contact with the fixed contact by the frangible bulb in a first configuration, and to be electrically disconnected from the fixed contact in a second configuration after the frangible bulb breaks, the breaking contact configured to bend, rotate and/or deform about a hinge to move from the first configuration to the second configuration;
wherein the frangible bulb is disposed proximate an electrochemical cell such that a temperature of the frangible bulb is substantially similar to an operating temperature of the electrochemical cell; and
wherein the frangible bulb is configured to break when the operating temperature of the electrochemical cell exceeds a threshold temperature.”
Claim 18 is amended to recite (in entirety):
“A current interrupt device, comprising: 
a frangible bulb configured to break at a temperature threshold; 
a fixed contact; 
a breaking contact configured to be held in electrical contact with the fixed contact by the frangible bulb in a first configuration, and to be electrically disconnected from the fixed contact 
a heating element configured to heat the frangible bulb to above the temperature threshold;
wherein the frangible bulb is disposed proximate an electrochemical cell such that a temperature of the frangible bulb is substantially similar to an operating temperature of the electrochemical cell; and
wherein the frangible bulb is configured to break when the operating temperature of the electrochemical cell exceeds a threshold temperature.”
Claim 19 is amended to recite (in entirety):
“The current interrupt device of claim 18, wherein the heating element is configured to heat the frangible bulb to above the temperature threshold when the operating temperature of the electrochemical cell exceeds the threshold temperature.”

Drawings
The Drawings filed on 6/24/19 are accepted.

Allowable Subject Matter
Claims 1-4 and 7-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4 and 7-20, the allowability resides in the overall structure of the device as recited in independent claims 1, 12, and 18, and at least in part, because claims 1, 12, and 18 recite the following limitations: 
“wherein the frangible bulb is configured to break when the operating temperature of the 
Howard (US 20180159321 A1) is considered to be the closest prior art, and suggests using a thermal bulb as a thermal disconnect in a surge protector, which may make or break a connection when the bulb breaks due to heating of an MOV during the surge.
However, Howard does not adequately suggest a frangible bulb configured to break when the operating temperature of an electrochemical cell exceeds a threshold temperature. 
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835